DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 Applicant discloses: “the transceiver transmits the identity authentication data a cloud server” on line 7. The wording is confusing. It is suggested Applicant disclose --the transceiver transmits the identity authentication data to a cloud server-- in order to fix the issue.
Regarding claim 1 Applicant discloses: “a web server comprising at least on database and software program instructions” on lines 8-9. The wording is confusing. It is suggested Applicant disclose --a web server comprising at least a
Claims 2-20 depend from claim 1.
Regarding claim 16 Applicant discloses: “wherein the container further comprises a vibration sensor” on line 1. Is this a second vibration sensor from the vibration sensor in claim 8, from which claim 16 depends? If so, then it should be referenced as –a second vibration sensor--. If not, then it is an improper duplicate of a previous claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEN et al. (USPGPUB 2014/0309772) and further in view of Aon et al. (USPGPUB 2020/0345587).
Regarding claim 1, SHEN et al. disclose a system for preventing unauthorized access to medications, the system comprising:
a tamper-resistant container (50) of durable construction, the container further comprising:
an identifier (53) capable of obtaining identity authentication data personal to an individual seeking access to medications contained therein;
a transceiver (see paragraph [0008]) configured to wirelessly transmit data to a cloud server (10,20,30); and
a power source (50), wherein upon obtaining the identity authentication data:
the transceiver transmits the identity authentication data a cloud server (10,20,30) in communication with a web server (20) comprising at least on database and software program instructions tangibly stored thereon, which when executed cause a processor to authenticate the identity of the individual based on the authentication data (see paragraphs [0013], [0015], and [0020]) and either 1) permit the user to access upon authentication (see paragraph [0020]) or 2) request permission for the user to access the container from another person.
However, they do not disclose using data to permit the user to access the container upon authentication. Aon et al. disclose using data to permit the user to access the container upon authentication (see paragraphs [0070] and [0215]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s 
 	Regarding claim 2, SHEN et al. in view of Aon et al. disclose the system of claim 1. Furthermore, Aon et al. disclose a system further comprising a computing means configured with a software application and application program interface in wireless communication with the web server, wherein the other person may grant or deny the individual access to the medications by sending instructions to the web server through a user interface installed on the smartphone (see paragraphs [0034] and [0215]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system further comprising a computing means configured with a software application and application program interface in wireless communication with the web server, wherein the other person may grant or deny the individual access to the medications by sending instructions to the web server through a user interface installed on the smartphone, as disclosed by Aon et al., for the purpose of providing a doctor’s web portal in a mobile app (see paragraph [0034]).
	Regarding claim 3, SHEN et al. in view of Aon et al. disclose the system of claim 2. Furthermore, Aon et al. disclose a system further comprising a means for updating the software instructions selected from the group consisting of manual updating from a remote computer and automatic updating from the cloud server (see paragraphs [0034] and [0131]). Therefore, it would have been obvious to a person of ordinary skill in the art 
	Regarding claim 6, SHEN et al. in view of Aon et al. disclose the system of claim 3. Furthermore, Aon et al. disclose a system wherein the identity authentication data represents a fingerprint of the individual (see paragraph [0051]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system wherein the identity authentication data represents a fingerprint of the individual, as disclosed by Aon et al., for the purpose of providing a system including a fingerprint scanner (see paragraph [0051]).
	Regarding claim 7, SHEN et al. in view of Aon et al. disclose the system of claim 3. Furthermore, Aon et al. disclose a system wherein the transceiver is a Bluetooth transceiver (see paragraph [0035]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system wherein the transceiver is a Bluetooth transceiver, as disclosed by Aon et al., for the purpose of providing Bluetooth communication means (see paragraph [0035]).
	Regarding claim 17, SHEN et al. in view of Aon et al. disclose the system of claim 1. Furthermore, SHEN et al. disclose a method of controlling access to 
	Regarding claim 19, SHEN et al. in view of Aon et al. disclose the system of claim 1. Furthermore, Aon et al. disclose a method of authorizing a refill of prescription medications, the method comprising providing a pharmacy telehealth system with access to a system according to claim 1, wherein the pharmacy telehealth system authorizes the refill in response to administration data supplied by the system according to claim 1 (see paragraph [0204]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by SHEN et al. by including a method comprising providing a pharmacy telehealth system with access to a system according to claim 1, wherein the pharmacy telehealth system authorizes the refill in response to administration data supplied by the system according to claim 1, as disclosed by Aon et al., for the purpose of providing an auto refill reminder (see paragraph [0204]).
Claims 4-5, 8, 10, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEN et al. (USPGPUB 2014/0309772) in view of Aon et al. (USPGPUB 2020/0345587) as applied to claims 1-3, 6-7, 17, and 19 above, and further in view of Tabakin (USPGPUB 2019/0392934).
	Regarding claim 4, SHEN et al. in view of Aon et al. disclose the system of claim 3. However, they do not disclose a system wherein the transceiver is configured to send and receive information from the cloud server using Message Queuing Telemetry Transport (MQTT) protocol. Tabakin disclose a system wherein the transceiver is 
	Regarding claim 5, SHEN et al. in view of Aon et al. disclose the system of claim 3. However, they do not disclose a system wherein the cloud server is configured to transmit data to the web server using MQTT and receive information from the web server using Hyptertext Transfer Protocol (HTTP). Tabakin disclose a system wherein the cloud server is configured to transmit data to the web server using MQTT and receive information from the web server using Hyptertext Transfer Protocol (HTTP) (see paragraph [0157]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system wherein the cloud server is configured to transmit data to the web server using MQTT and receive information from the web server using Hyptertext Transfer Protocol (HTTP), as disclosed by Tabakin, for the purpose of providing MQTT protocol for a mobile device gateway (see paragraph [0157]).
	Regarding claim 8, SHEN et al. in view of Aon et al. disclose the system of claim 3. However, they do not disclose a system wherein the container further comprises a vibration sensor. Tabakin disclose a system wherein the container further comprises a 
	Regarding claim 10, SHEN et al. in view of Aon et al. in view of Tabakin disclose the system of claim 8. Furthermore, Aon et al. disclose a system further comprising a smartphone configured with a software application and application program interface in wireless communication with the web server, wherein the other person may grant or deny the individual access to the medications by sending instructions to the web server through a user interface installed on the smartphone (see paragraphs [0034] and [0215]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system further comprising a smartphone configured with a software application and application program interface in wireless communication with the web server, wherein the other person may grant or deny the individual access to the medications by sending instructions to the web server through a user interface installed on the smartphone, as disclosed by Aon et al., for the purpose of providing a doctor’s web portal in a mobile app (see paragraph [0034]).
	Regarding claim 12, SHEN et al. in view of Aon et al. in view of Tabakin disclose the system of claim 10. Furthermore, Tabakin disclose a system wherein the transceiver is configured to send and receive information from the cloud server using Message Queuing Telemetry Transport (MQTT) protocol (see paragraph [0157]). Therefore, it 
	Regarding claim 13, SHEN et al. in view of Aon et al. in view of Tabakin disclose the system of claim 10. Furthermore, Tabakin disclose a system wherein the cloud server is configured to transmit data to the web server using MQTT and receive information from the web server using Hyptertext Transfer Protocol (HTTP) (see paragraph [0157]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system wherein the cloud server is configured to transmit data to the web server using MQTT and receive information from the web server using Hyptertext Transfer Protocol (HTTP), as disclosed by Tabakin, for the purpose of providing MQTT protocol for a mobile device gateway (see paragraph [0157]).
	Regarding claim 14, SHEN et al. in view of Aon et al. in view of Tabakin disclose the system of claim 10. Furthermore, Aon et al. disclose a system wherein the identity authentication data represents a fingerprint of the individual (see paragraph [0051]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system wherein the identity authentication data represents a fingerprint of the individual, 
	Regarding claim 15, SHEN et al. in view of Aon et al. in view of Tabakin disclose the system of claim 10. Furthermore, Aon et al. disclose a system wherein the transceiver is a Bluetooth transceiver (see paragraph [0035]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system wherein the transceiver is a Bluetooth transceiver, as disclosed by Aon et al., for the purpose of providing Bluetooth communication means (see paragraph [0035]).
	Regarding claim 16 (AS BEST UNDERSTOOD), SHEN et al. in view of Aon et al. in view of Tabakin disclose the system of claim 10. Furthermore, Tabakin disclose a system wherein the container further comprises a vibration sensor (see paragraphs [0063], [0065], and [0110]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by SHEN et al. by including a system wherein the container further comprises a vibration sensor, as disclosed by Tabakin, for the purpose of providing a motion sensor and/or tactile notifications (see paragraph [0110]).
	Regarding claim 18, SHEN et al. in view of Aon et al. in view of Tabakin disclose the system of claim 8. Furthermore, SHEN et al. disclose a method of controlling access to medications, the method comprising providing a system according to claim 8 and dispensing the medications only after authentication of the identity of the individual (see Figure 3).
.

Allowable Subject Matter
Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
3/12/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651